Contrary to the plaintiffs’ contention, the Supreme Court did not err in granting the motion of the defendant United Rockland Stairs, Inc., for a preliminary injunction (see CFLR 6301, 6312 [c]; Doe v Axelrod, 73 NY2d 748 [1988]; Matter of Advanced Digital Sec. Solutions, Inc. v Samsung Techwin Co., Ltd., 53 AD3d 612, 613 [2008]; Ruiz v Meloney, 26 AD3d 485, 486 [2006]). While it is true the plaintiffs showed the existence of at least a factual question as to the true ownership of the disputed parcel, that was not, under the circumstances of this case, a sufficient reason to deny the motion for a preliminary injunction, thereby preserving the status quo (see Kelley v Garuda, 36 AD3d 593, 596 [2007]; Stockley v Gorelik, 24 AD3d 535 [2005]; Ying Fung Moy v Hohi Umeki, 10 AD3d 604 [2004]).
The plaintiffs’ remaining contentions are without merit. Ritter, J.E, Florio, Miller and Dillon, JJ., concur.